The sole question at issue in this cause is whether a city organized under a charter form of government, as is Oklahoma City, should be required to furnish a financial statement and estimated needs to the excise board of the county, for the purpose of making the tax levy. This identical question was settled in the case of M.S. Ryan, County Treasurer, v. Roach Drug Company, 113 Okla. 129, 239 P. 912, in which the court held that it was mandatory upon the city, though operating under a city charter, to submit its budget for review to the excise board of the county, and that a levy made upon an estimate submitted by or through another source is invalid. Judgment affirmed.
NICHOLSON, C.J. and HARRISON, MASON, PHELPS, HUNT, CLARK, and RILEY, JJ., concur.